EXHIBIT D
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

 LOIS ROSEN,

        Plaintiff,

 v.                                           CIVIL ACTION NO.

 NORDSTROM, INC.

        Defendant.


                  DECLARATION OF LISA M. VANDERDASSON

STATE OF WASHINGTON                    §

COUNTY OF KING

       Pursuant to 28 U.S.C. § 1746, Lisa M. Vanderdasson makes the following

Declaration, under penalty of perjury:

       1.      "My name is Lisa M. Vanderdasson. I am over eighteen years of age

and am fully competent to make this declaration. I have personal knowledge of all

the facts stated herein, and they are all true and correct.

       2.     I am a Senior Business Analyst for Nordstrom, Inc. ("Nordstrom"),

Defendant in the above-styled case. My personal knowledge was gained by my role

with Nordstrom and my interactions with agents and other employees of

Nordstrom.

       3.     Nordstrom's headquarters are located at 1700 Seventh Avenue,

Seattle, Washington 98101. The headquarters in Seattle, Washington is the center




DECLARATION OF LISA M. VANDERDASSON                                        PAGE 1
4821-5716-2671.1/B8503/397444/121819
of direction, control, and coordination for Nordstrom's activities nationwide,

including its activities in Texas.

       4.     On December 2, 2019, Nordstrom was first served with process

through its registered agent in Texas, Corporate Creations Network, Inc., for the

lawsuit styled Cause No. 2019-84876, styled Lois Rosen v. Nordstrom, Inc., pending

in the 127th District Court of Harris County, Texas. A true and correct copy of the

documents served on Nordstrom are attached hereto as Exhibit D-1.

       5.     I declare under penalty of perjury that the foregoing is true and

correct."


                             \   AV)
EXECUTED on December,'            , 2019.




                                            sa M. Vanderdasson, Declarant




DECLARATION OF LISA M. VANDERDASSON                                          PAGE 2
4821-5716-2671.1/B8503/397444/121819
EXHIBIT D-1
